WALLACE, JUDGE:
The claimant, Corenia Dingess, owns a vacant tract of land in the Ottawa Addition about twelve miles from Madison, West Virginia. The property fronts approximately 350 feet on the east side of West Virginia Route 17 between Madison and the Logan County line-and extends back to Coal River. Corenia Dingess inherited the property from her mother who had owned it for about twenty-five years. The claimants live in Portsmouth, Ohio and visit the area once or twice a year.
Mr. Dingess testified that the respondent constructed a culvert under the highway which drains the area on the opposite side of the road into the middle of claimants’ land. He also stated that during the construction of the culvert, three fruit trees were cut down by the respondent. Mr. Dingess complained to the Boone County Department of Highways office and met with respondent’s representatives.
Frank Ball, supervisor of Boone County, testifying for respondent, stated that there were two drains on claimants’ property. One had been there for many years, and the one in question, an 18-inch galvanized drain, was installed approximately three years ago. He admitted that the respondent had no easement *147for this drain and offered to install drain tile to the river in exchange for an easement for which the respondent would pay a nominal sum. The claimants refused on the grounds that it was impossible to build on the land with a drain in the middle, and a nominal sum for an easement would be insufficient.
There was no testimony offered concerning the value of the trees that were alleged to have been cut down. Mr. Dingess testified that the land was worth $5,000.00 before the drain was installed, and, since the installation, the land is now worth $2,000.00.
From the record, the Court finds that the claimants’ land has been damaged by the installation of the drain by the respondent, and hereby makes an award of $2,500.00.
Award of $2,500.00.